DETAILED ACTION
This action is in response to the submission filed on 4/30/2018.  Claims 1-24 are presented for examination.  
	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 9-10, 13, 15-16, 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over US 2013/0054201 (“Posamentier”) in view of US 2006/005672 (“Hill”).
Regarding claims 1, 13 and 22, Posamentier teaches:

A geologic modeling (Posamentier: Abstract) method that comprises: 

obtaining a measured seismic image volume (Posamentier: Fig. 5, “obtain plurality of image volumes associated with Earth model of geological volume of interest”); 

deriving a synthesized seismic image volume from a geologic model (Posamentier: Fig. 6, “Generate initial hybrid deterministic-geostatistical earth model”); 

detecting at least one geologic model region where the synthesized seismic image volume and the measured seismic image volume are mismatched (Posamentier: para [0057], “If a comparison between the associated seismic derived properties does not match the observed seismic response to an acceptable level, one or more actions can be taken to mitigate the disparity.”); 


outputting the improved geologic model (Posamentier: para [0005], “iteratively refining the initial hybrid deterministic-geostatistical earth model to obtain a set of final hybrid deterministic-geostatistical earth models”).

Posamentier does not teach but Hill does teach:
determining a reference seismic image volume based on a reference model (Applicant’s specification [0030-0031] and [0043], the “reference model” can be a geological model previously generated or inversion model, the reference model can be interpreted as any model that is related to the geological model in term of version or part of collection; Hill: paras [0032-0033], “The subset of energy components are propagated through the updated earth model to form updated image components. The seismic image is updated by replacing image components in the current seismic image with corresponding updated image components which are formed from the propagated subset of selected energy components. The seismic image and earth model are iteratively updated until the seismic image is satisfactory…Most preferably, the method for selecting the subset of energy components which is to be propagated through the updated lens element to form the updated image components is as follows. A trial set of energy components is selected from the transformed seismic data. The selection criteria is that an energy component have a corresponding ray path that passes within a predetermined distance of a target of interest”); 

finding a reference model region where the reference seismic image volume best matches the measured seismic image volume (Hill: paras [0032-0033], “The subset of energy components are propagated through the updated earth model to form updated image components. The seismic image is updated by replacing image components in the current seismic image with corresponding updated image components which are formed from the propagated subset of selected energy components. The seismic image and earth model are iteratively updated until the seismic image is satisfactory…Most preferably, the method for selecting the subset of energy components which is to be propagated through the updated lens element to form the updated image components is as follows. A trial set of energy components is selected from the transformed seismic data. The selection criteria is that an energy component have a corresponding ray path that passes within a predetermined distance of a target of interest”); 

replacing content of the at least one geologic model region with content of the reference model region to obtain an improved geologic model (Hill: paras [0032-0033], “The subset of energy components are propagated through the updated earth model to form updated image components. The seismic image is updated by replacing image components in the current seismic image with corresponding updated image components which are formed from the propagated subset of selected energy components. The seismic image and earth model are iteratively updated until the seismic image is satisfactory…A trial set of energy components is selected from the transformed seismic data. The selection criteria is that an energy component have a corresponding ray path that passes within a predetermined distance of a target of interest…These updated image components will replace corresponding image component from the current seismic image to create an updated seismic image.”); 

Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Posamentier (directed to a geologic modeling) with Hill (directed to replacing model content) and arrived at geologic modeling with replacing model content. One of ordinary skill in the art would have been motivated to make such a combination because “Constructing accurate seismic images and corresponding earth models is important in making decisions relating to exploration and reservoir management” (Hill: para [0002]).

Regarding claim 2, Posamentier and Hill teach:
The method of claim 1, further comprising: constructing the reference model by systematically varying internal structure of regions in the model (Applicant’s specification [0030-0031] and [0043], the “reference model” can be a geological model previously generated or inversion model, the reference model can be interpreted as any model that is related to the geological model in term of version or part of collection; Hill: paras [0032-0033], “The subset of energy components are propagated through the updated earth model to form updated image components. The seismic image is updated by replacing image components in the current seismic image with corresponding updated image components which are formed from the propagated subset of selected energy components. The seismic image and earth model are iteratively updated until the seismic image is satisfactory…Most preferably, the method for selecting the subset of energy components which is to be propagated through the updated lens element to form the updated image components is as follows. A trial set of energy components is selected from the transformed seismic data. The selection criteria is that an energy component have a corresponding ray path that passes within a predetermined distance of a target of interest”).

Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Posamentier (directed to a geologic modeling) with Hill (directed to replacing model content) and arrived at geologic modeling with replacing model content. One of ordinary skill in the art would have been motivated to make such a combination because “Constructing accurate seismic images and corresponding earth models is important in making decisions relating to exploration and reservoir management” (Hill: para [0002]).

Regarding claim 3, Posamentier and Hill teach:
The method of claim 1, further comprising: constructing the reference model by simulating geologic processes (Applicant’s specification [0030-0031] and [0043], the “reference model” can be a geological model previously generated or inversion model, the reference model can be interpreted as any model that is related to the geological model in term of version or part of collection; Hill: paras [0032-0033], “The subset of energy components are propagated through the updated earth model to form updated image components. The seismic image is updated by replacing image components in the current seismic image with corresponding updated image components which are formed from the propagated subset of selected energy components. The seismic image and earth model are iteratively updated until the seismic image is satisfactory…Most preferably, the method for selecting the subset of energy components which is to be propagated through the updated lens element to form the updated image components is as follows. A trial set of energy components is selected from the transformed seismic data. The selection criteria is that an energy component have a corresponding ray path that passes within a predetermined distance of a target of interest”).

Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Posamentier (directed to a geologic modeling) with Hill (directed to replacing model content) and arrived at geologic modeling with replacing model content. One of ordinary skill in the art would have been motivated to make such a combination because “Constructing accurate seismic images and corresponding earth models is (Hill: para [0002]).

Regarding claim 4, Posamentier and Hill teach:
The method of claim 1, further comprising: using a geologic model for a similar region as the reference model (Applicant’s specification [0030-0031] and [0043], the “reference model” can be a geological model previously generated or inversion model, the reference model can be interpreted as any model that is related to the geological model in term of version or part of collection; Hill: paras [0032-0033], “The subset of energy components are propagated through the updated earth model to form updated image components. The seismic image is updated by replacing image components in the current seismic image with corresponding updated image components which are formed from the propagated subset of selected energy components. The seismic image and earth model are iteratively updated until the seismic image is satisfactory…Most preferably, the method for selecting the subset of energy components which is to be propagated through the updated lens element to form the updated image components is as follows. A trial set of energy components is selected from the transformed seismic data. The selection criteria is that an energy component have a corresponding ray path that passes within a predetermined distance of a target of interest”).

Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Posamentier (directed to a geologic modeling) with Hill (directed to replacing model content) and arrived at geologic modeling with replacing model content. One of ordinary skill in the art would have been motivated to make such a combination because “Constructing accurate seismic images and corresponding earth models is important in making decisions relating to exploration and reservoir management” (Hill: para [0002]).

Regarding claims 9 and 21, Posamentier and Hill teach:
The method of claim 1, further comprising, before said outputting: 

(Posamentier: para [0057], “If a comparison between the associated seismic derived properties does not match the observed seismic response to an acceptable level, one or more actions can be taken to mitigate the disparity”; para [0005], “iteratively refining the initial hybrid deterministic-geostatistical earth model to obtain a set of final hybrid deterministic-geostatistical earth models”; para [0057], “The hybrid deterministic-geostatistical earth model is validated and/or updated using consistency criteria between properties of the hybrid deterministic-geostatistical earth model and seismic data.”).

Regarding claims 10 and 23, Posamentier and Hill teach:
The method of claim 1, wherein said outputting includes: storing the improved geologic model on a non-transitory information storage device; and displaying a visual representation of the improved geologic model (Posamentier: para [0022], “interface 104 is configured to provide an interface between system 100 and a user through which the user may provide information to and receive information from system 100. This enables data, results, and/or instructions and any other communicable items, collectively referred to as "information," to be communicated between the user and system 100. As used herein, the term "user" may refer to a single individual or a group of individuals who may be working in coordination. Examples of interface devices suitable for inclusion in user interface 104 include one or more of a keypad, buttons, switches, a keyboard, knobs, levers, a display screen, a touch screen, speakers, a microphone, an indicator light, an audible alarm, and/or a printer”).

Regarding claim 15, Posamentier and Hill teach:
The system of claim 13, wherein the operations further include: simulating geologic processes to construct the reference model (Applicant’s specification [0030-0031] and [0043], the “reference model” can be a geological model previously generated or inversion model, the reference model can be interpreted as any model that is related to the geological model in term of version or part of collection; Hill: paras [0032-0033], “The subset of energy components are propagated through the updated earth model to form updated image components. The seismic image is updated by replacing image components in the current seismic image with corresponding updated image components which are formed from the propagated subset of selected energy components. The seismic image and earth model are iteratively updated until the seismic image is satisfactory…Most preferably, the method for selecting the subset of energy components which is to be propagated through the updated lens element to form the updated image components is as follows. A trial set of energy components is selected from the transformed seismic data. The selection criteria is that an energy component have a corresponding ray path that passes within a predetermined distance of a target of interest”).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Posamentier (directed to a geologic modeling) with Hill (directed to replacing model content) and arrived at geologic modeling with replacing model content. One of ordinary skill in the art would have been motivated to make such a combination because “Constructing accurate seismic images and corresponding earth models is important in making decisions relating to exploration and reservoir management” (Hill: para [0002]).

Regarding claim 16, Posamentier and Hill teach:
The system of claim 13, wherein the operations further include: using a geologic model derived from seismic measurements as the reference model (Applicant’s specification [0030-0031] and [0043], the “reference model” can be a geological model previously generated or inversion model, the reference model can be interpreted as any model that is related to the geological model in term of version or part of collection; Hill: paras [0032-0033], “The subset of energy components are propagated through the updated earth model to form updated image components. The seismic image is updated by replacing image components in the current seismic image with corresponding updated image components which are formed from the propagated subset of selected energy components. The seismic image and earth model are iteratively updated until the seismic image is satisfactory…Most preferably, the method for selecting the subset of energy components which is to be propagated through the updated lens element to form the updated image components is as follows. A trial set of energy components is selected from the transformed seismic data. The selection criteria is that an energy component have a corresponding ray path that passes within a predetermined distance of a target of interest”).

Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Posamentier (directed to a geologic modeling) with Hill (directed to replacing model content) and arrived at geologic modeling with replacing model content. One of ordinary skill in the art would have been motivated to make such a combination because “Constructing accurate seismic images and corresponding earth models is (Hill: para [0002]).


Claims 5-7 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over US 2013/0054201 (“Posamentier”) in view of US 2006/005672 (“Hill”), further in view of “LSH Forest: Self-Tuning Indexes for Similarity Search” (“Bawa”).
Regarding claims 5 and 17,  Posamentier and Hill do not teach but Bawa does teach:
The method of claim 1, further comprising: 

creating a locality sensitive hashing (LSH) database using windowed regions of the synthetic seismic image volume (Bawa: Abstract, “Our index uses the well-known technique of locality-sensitive hashing (LSH), but improves upon previous designs by (a) eliminating the different data-dependent parameters for which LSH must be constantly hand-tuned, and (b) improving on LSH’s performance guarantees for skewed data distributions while retaining the same storage
and query overhead”).

Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Posamentier and Hill (directed to geologic modeling) with Bawa (directed to LSH) and arrived at geological modeling with LSH. One of ordinary skill in the art would have been motivated to make such a combination because “Our index uses the well-known technique of locality-sensitive hashing (LSH), but improves upon previous designs by (a) eliminating the different data-dependent parameters for which LSH must be constantly hand-tuned, and (b) improving on LSH’s performance guarantees for skewed data distributions while retaining the same storage and query overhead” (Bawa: Abstract).

Regarding claims 6 and 18, Posamentier, Hill, and Bawa teach:
The method of claim 5, wherein said detecting includes comparing windowed regions of the synthesized seismic image volume with windowed regions of the measured seismic image volume (Posamentier: para [0057], “If a comparison between the associated seismic derived properties does not match the observed seismic response to an acceptable level, one or more actions can be taken to mitigate the disparity”).

Regarding claims 7 and 19, Posamentier and Hill do not teach but Bawa does teach:
The method of claim 6, wherein said finding includes: 

calculating a target LSH value from a windowed region of the measured seismic image volume (Bawa: Abstract, “Our index uses the well-known technique of locality-sensitive hashing (LSH), but improves upon previous designs by (a) eliminating the different data-dependent parameters for which LSH must be constantly hand-tuned, and (b) improving on LSH’s performance guarantees for skewed data distributions while retaining the same storage
and query overhead”); and performing an approximate nearest-neighbor search of the database based on Hamming-distance or other distance metrics (Bawa: page 651, “the Hamming metric”, page 652, “Nearest Neighbors”).


Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Posamentier and Hill (directed to geologic modeling) with Bawa (directed to LSH) and arrived at geological modeling with LSH. One of ordinary skill in the art would have been motivated to make such a combination because “Our index uses the well-known technique of locality-sensitive hashing (LSH), but improves upon previous designs by (a) eliminating the different data-dependent parameters for which LSH must be constantly hand-tuned, and (b) improving on LSH’s performance guarantees for skewed data distributions while retaining the same storage and query overhead” (Bawa: Abstract).


Claims 8 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over US 2013/0054201 (“Posamentier”) in view of US 2006/005672 (“Hill”), further in view of “Data space reduction, quality assessment and searching of seismograms: autoencoder networks for waveform data” (“Valentine”).
Regarding claims 8 and 20, Posamentier and Hill do not teach but Valentine does teach:
The method of claim 1, further comprising: creating an auto-encoding using windowed regions of the synthetic seismic image volume (Valentine: Summary, “autoencoders for seismic waveforms”; page 1184, “autoencoder networks as a route to identifying and implementing this transformation, and demonstrate that they do indeed allow seismic data sets to be represented with fewer parameters”).

Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Posamentier and Hill (directed to geologic modeling) with Valentine (directed to autoencoding) and arrived at geologic modeling with autoencoding. One of ordinary skill in the art would have been motivated to make such a combination because “transform the data away from the time domain, and represent the same information using fewer parameters” (Valentine: Summary).


Claims 11-12, 14 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over US 2013/0054201 (“Posamentier”) in view of US 2006/005672 (“Hill”), further in view of US 2011/0040536 (“Levitan”).
Regarding claims 11, 14 and 24, Posamentier and Hill do not teach but Levitan does teach:
(Levitan: para [0005], “the optimization of production from a given field or reservoir involves decisions regarding the number and placement of wells, including whether to add or shut-in wells… All of these actions are performed with an eye toward maximizing production at minimum cost. As evident from these examples and as known in the art, the optimization of a production field is a complex problem, involving many variables and presenting many choices”; para [0003], “the field of oil and gas production. Embodiments of this invention are more specifically directed to the analysis of production field measurements for purposes of well and reservoir management”).

Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Posamentier and Hill (directed to geologic modeling) with Levitan (directed to well placement) and arrived at geologic modeling with well placement. One of ordinary skill in the art would have been motivated to make such a combination because “optimization is especially important considering that the costs of drilling of new wells and operating existing wells are high by historical standards, largely because of the extreme depths to which new producing wells must be drilled and because of other physical barriers to discovering and exploiting reservoirs. These high economic stakes require operators to devote substantial resources toward effective management of oil and gas reservoirs, and effective management of individual wells within production fields” (Levitan: para [0004]).

Regarding claim 12, Posamentier and Hill do not teach but Levitan does teach:
The method of claim 1, further comprising using the improved geologic model to determine where to drill one or more wells and causing one or more wells to be drilled (Levitan: para [0005], “the optimization of production from a given field or reservoir involves decisions regarding the number and placement of wells, including whether to add or shut-in wells… All of these actions are performed with an eye toward maximizing production at minimum cost. As evident from these examples and as known in the art, the optimization of a production field is a complex problem, involving many variables and presenting many choices”; para [0003], “the field of oil and gas production. Embodiments of this invention are more specifically directed to the analysis of production field measurements for purposes of well and reservoir management”).

Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Posamentier and Hill (directed to geologic modeling) with Levitan (directed to well placement) and arrived at geologic modeling with well placement. One of ordinary skill in the art would have been motivated to make such a combination because “optimization is especially important considering that the costs of drilling of new wells and operating existing wells are high by historical standards, largely because of the extreme depths to which new producing wells must be drilled and because of other physical barriers to discovering and exploiting reservoirs. These high economic stakes require operators to devote substantial resources toward effective management of oil and gas reservoirs, and effective management of individual wells within production fields” (Levitan: para [0004]).










Additional References Cited
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 6,480,790: A process for constructing a three-dimensional geologic model of a subsurface earth volume in which the positions of geologic interfaces within the model are adjusted as the model is being constructed
US 2009/0119076: The method comprises constructing an initial 3D earth model by combining solutions for a set of single 1D models, each of the models corresponding to a real or potential well drilling position and covering the entire respective aggregate of formations along the wellbore, with solutions for a relevant set of 2D earth models which are constructed only for single formations, and optimizing the constructed initial 3D earth model by defining an optimal set of formations and an optimal set of calibratable model parameters.
US 2009/0319243: method for creating a heterogeneous earth model (HEM) of a reservoir field includes generating a group of wellsite models for a group of wellsites of the reservoir field based at least on cluster analysis and cluster tagging performed on log data of the group of wellsites, generating a reference model from the group of wellsite models, where cluster tagging errors of the group of wellsite models is minimized to obtain the reference model, constructing a contour plot of the cluster tagging errors on a cluster by cluster basis in the reservoir field, identifying at least one well location and associated core depth interval based on the contour plot for obtaining additional sampling results, and updating the reference model based on the additional sampling results to create the HEM.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NITHYA J. MOLL whose telephone number is (571)270-1003.  The examiner can normally be reached on Monday-Friday 8:30am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on (571) 272-3676.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.











/NITHYA J. MOLL/Examiner, Art Unit 2129
                                                                                                                                                                                                       /REHANA PERVEEN/Supervisory Patent Examiner, Art Unit 2129